--------------------------------------------------------------------------------


     Exhibit 10.23

March 12, 2002

Sheryle Bolton
5576 Glenbrook Drive
Oakland, CA 94618

Dear Sheryle:

This letter describes the agreement that you and Scientific Learning Corporation
(the “Company”) have reached (the “Agreement”) with respect to severance
compensation for you upon certain possible future events.


1. Separation. If, at any time in the 12 months following the date of this
letter, your employment with the Company ends for any of the reasons set forth
below, you will receive the severance compensation outlined in Sections 2(a)
through 2(d) below:


a) Termination by the Company of your employment for any reason other than
Cause, as defined below. “Cause” shall be defined to include the following, as
determined in good faith by the Board of Directors in its reasonable discretion:
(i) material breach of the Company’s policies, (ii) neglect or abandonment of
assigned duties, (iii) the commission of any act of fraud, embezzlement or
dishonesty against the Company, (iv) conviction of any felony or any crime of
moral turpitude or dishonesty, (v) intentional damage to the Company’s
reputation or property, (vi) any material breach of a proprietary information
and inventions agreement with the Company or unauthorized use or disclosure of
confidential information or trade secrets of the Company, or (vii) conduct by
you that demonstrates unfitness to serve.


b) Resignation by you of your employment with the Company within 30 days after
any of the following events: (i) end of your service as Chief Executive Officer
of the Company; (ii) a material change in your compensation or duties; or (iii)
the creation of a working environment that would cause a reasonable person to
terminate his or her employment.


2. Severance Compensation. If your employment with the Company ends for any of
the reasons set forth in Section 1 above during the period specified in Section
1, and provided that you first execute a General Release in the form attached as
an Exhibit hereto, the Company will provide you with the following:


a) Severance Pay. The Company will pay you 12 months of your current base salary
as severance pay (the “Severance Payments”). The Severance Payments will be made
on the Company’s ordinary payroll dates, commencing with the first payroll date
after the date on which your employment ends or the Effective Date of the
attached General Release, whichever is later, and will be subject to standard
payroll deductions and withholdings.


b) Stock Options. All stock options from the Company that you then hold
(including but not limited to the stock option granted to you on March 7, 2002)
will stop vesting on the separation date, but the term within which they may be
exercised will be extended to remain exercisable until December 31, 2005. This
may result in the disqualification of your incentive stock options for tax
purposes. Please consult your tax advisor for further information on this issue.


--------------------------------------------------------------------------------


Sheryle Bolton
March 12, 2002
Page 2


c) Health Insurance. To the extent permitted by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies, you will be eligible to continue your health insurance
benefits. You will be provided with a separate notice of your COBRA rights. If
you elect COBRA coverage, the Company will pay or reimburse your COBRA premiums
for 12 months after your separation date. After that date, any continuation of
coverage will be at your own expense


d) Equipment. You may retain the following Company equipment: any laptop
computer, home desktop computer or PDA in your use at the time of such
termination of employment.


3. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement or as otherwise provided in any later-executed
written agreement that may be entered into between you and the Company, you will
not receive any severance pay, additional compensation, or benefits with respect
to any separation that occurs within the 12 months after the date of this
letter.


4. Other Matters with Respect to any Separation.


a) On any separation date, the Company will pay you all accrued salary, and all
accrued and unused paid time off earned through such separation date, subject to
standard payroll deductions and withholdings.


b) You agree that, within 30 days after any separation date, you will submit
your final documented expense reimbursement statement reflecting all business
expenses you incurred through the separation date, if any, for which you seek
reimbursement. The Company will reimburse you for these expenses pursuant to its
regular business practice.


c) No later than five days after any separation date, except as specifically
provided by Section 2 or as subsequently authorized in writing by the Company,
you will return to the Company all Company documents (and all copies thereof)
and other Company property which you currently have in your possession or under
your control, including, but not limited to, Company files, notes, records,
business plans and forecasts, financial information, specifications,
computer-recorded information, tangible property, credit cards, entry cards,
identification badges and keys, and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof).


d) Within 10 business days after any separation date, you will deliver to the
Company the certificates for all Company stock that is then subject to a
security interest to secure indebtedness by you to the Company. Except for such
delivery of the certificates, the rights and obligations of you and the Company
under that certain Secured Promissory Note, dated April 11, 2001 made by you in
favor of the Company and that certain Pledge Agreement dated April 11, 2001
between you and the Company shall remain in full force and effect. If, under the
terms of that Pledge Agreement, certain of the collateral thereunder is entitled
to be released from the security interest, then the Company shall promptly
return to you the certificates for the collateral that is entitled to be
released.


5. Proprietary Information Obligations. Both during and after your employment
you will refrain from any disclosure of the Company’s proprietary or
confidential information or materials and any use of those materials except for
the benefit of the Company. You acknowledge your continuing obligations under
your Proprietary Information and Inventions Agreement, a copy of which is
attached hereto.


6. Confidentiality. The provisions of this Agreement shall be held in strictest
confidence by you and the Company and shall not be publicized or disclosed in
any manner whatsoever; provided, however, that (a) you may disclose this
Agreement in confidence to your immediate family; (b) the parties may disclose
this Agreement in confidence to their respective attorneys, accountants, tax
preparers, and financial advisors; (c) The Company may disclose this Agreement
as necessary to fulfill standard or legally required corporate reporting or
disclosure requirements; and (d) the parties may disclose this Agreement insofar
as such disclosure may be necessary to enforce its terms or as otherwise
required by law.


--------------------------------------------------------------------------------


Sheryle Bolton
March 12, 2002
Page 3


7. Nondisparagement. Both you and the Company agree not to disparage the other
party, and the other party’s officers, directors, employees, shareholders and
agents, in any manner likely to be harmful to them or their business, business
reputation or personal reputation; provided that both you and the Company shall
respond accurately and fully to any question, inquiry, or request for
information when required by legal process.


8. Release. You hereby release, acquit and forever discharge the Company and its
officers, directors, agents, employees, attorneys, shareholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the execution date of this Agreement, including but not limited
to: all such claims and demands directly or indirectly arising out of or in any
way connected with your employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims pursuant to any federal, state or local law, statute, or
cause of action including, but not limited to, the federal Civil Rights Act of
1964, as amended, and claims for attorneys’ fees, costs, or any other expenses
thereunder; the federal Americans with Disabilities Act of 1990; the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); the Family and
Medical Leave Act; California Labor Code or any other applicable state labor
code; the Fair Labor Standards Act; the California Fair Employment and Housing
Act, as amended or any other applicable state anti-discrimination statute; tort
law; contract law; or the law of wrongful discharge, discrimination, harassment,
fraud, defamation, emotional distress, and breach of the implied covenant of
good faith and fair dealing.


  You acknowledge that you are knowingly and voluntarily waiving and releasing
any rights you may have under the ADEA, as amended. You also acknowledge that
the consideration given for the waiver and release in the preceding paragraph
hereof is in addition to anything of value to which you were already entitled.
You further acknowledge that you have been advised by this writing, as required
by the ADEA, that: (a) your waiver and release do not apply to any rights or
claims that may arise after the execution date of this Agreement; (b) you have
been advised hereby that you have the right to consult with an attorney prior to
executing this Agreement; (c) you have twenty-one (21) days to consider this
Agreement (although you may choose to voluntarily execute this Agreement
earlier); (d) you have seven (7) days following the execution of this Agreement
by the parties to revoke the Agreement; and (e) this Agreement shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after this Agreement is executed by you (“Effective
Date”).


  YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. You acknowledge that you have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his favor at
the time of executing the release, which if known by him must have materially
affected his settlement with the debtor”. You hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims you may
have against the Company.


9. Public Statements. Should your duties at the Company change, should your
employment with the Company terminate, or should the Company conclude that this
Agreement or the matters covered by this Agreement should be publicly announced,
the Company and you shall cooperate in good faith to agree upon a press release
announcing such change, provided that such release shall in all events comply
with the Company’s public disclosure obligations. All public statements by the
Company and by you shall be consistent with the terms of such press release.


--------------------------------------------------------------------------------


Sheryle Bolton
March 12, 2002
Page 4


10. Indemnification. Nothing in this Agreement or in any General Release signed
pursuant hereto is intended to, nor shall it, release the Company from its
indemnification obligations pursuant to California state law, the Company’s
bylaws, or the Indemnity Agreement between you and the Company dated as of July
7, 1998.


11. Miscellaneous. This Agreement, including the Exhibits hereto, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to its subject matter. This Agreement is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained herein, and it supersedes any other promises,
warranties, or representations. This Agreement may not be modified or amended
except in writing signed by both you and a duly authorized officer of the
Company. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
your and the Company’s heirs, personal representatives, successors and assigns.
This Agreement shall be deemed to have been entered into and shall be construed
and enforced in accordance with the laws of the State of Delaware as applied to
contracts made and to be performed entirely within Delaware.


If this Agreement is acceptable to you, please sign below and return one fully
signed original to Linda Carloni within the time specified in Section 8.

Sincerely,

SCIENTIFIC LEARNING CORPORATION


By: /s/ Rodman W. Moorhead, III
——————————————
Rodman W. Moorhead III
Chairman of the Compensation Committee

AGREED:


/s/ Sheryle Bolton
——————————————
Sheryle Bolton Date: 3/18/02
——————————————



Exhibits: Proprietary Information and Inventions Agreement
General Release


--------------------------------------------------------------------------------



GENERAL RELEASE

     I hereby release, acquit and forever discharge the Scientific Learning
Corporation (the “Company”) and its officers, directors, agents, employees,
attorneys, shareholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way related to agreements, events,
acts or conduct at any time prior to and including the execution date of this
General Release, including but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with my employment
with the Company or the termination of that employment; claims or demands
related to salary, bonuses, commissions, stock, stock options, or any other
ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
and claims for attorneys’ fees, costs, or any other expenses thereunder; the
federal Americans with Disabilities Act of 1990; the federal Age Discrimination
in Employment Act of 1967, as amended (“ADEA”); the Family and Medical Leave
Act; California Labor Code or any other applicable state labor code; the Fair
Labor Standards Act; the California Fair Employment and Housing Act, as amended
or any other applicable state anti-discrimination statute; tort law; contract
law; or the law of wrongful discharge, discrimination, harassment, fraud,
defamation, emotional distress, and breach of the implied covenant of good faith
and fair dealing.

     I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, as amended. I also acknowledge that the
consideration given for the waiver and release in the preceding paragraph hereof
is in addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my waiver and release do not apply to any rights or claims that may
arise after the execution date of this General Release; (b) I have been advised
hereby that I have the right to consult with an attorney prior to executing this
General Release; (c) I have twenty-one (21) days to consider this General
Release (although I may choose to voluntarily execute this General Release
earlier); (d) I have seven (7) days following the execution of this General
Release to revoke the Release; and (e) this General Release shall not be
effective until the date upon which the revocation period has expired, which
shall be the eighth day after the General Release is executed by me (“Effective
Date”).

     I UNDERSTAND THAT THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. I acknowledge that I have read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor”. I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims I may
have against the Company.


By:
——————————————
Sheryle J. Bolton

Date:
——————————————
